Exhibit 10.1


letterhead13.jpg [letterhead13.jpg]




















April 18, 2020


Alistair Macdonald
[personal address]


Re:  Waiver of Compensation


Dear Alistair:


This letter serves to memorialize your agreement to reduce your annual base
salary from $1,060,000 (the “Original Base Salary”) to $742,000 from May 1, 2020
through September 30, 2020 (the “Waiver Period”), subject to extension of the
Waiver Period by mutual written agreement of you and INC Research Holding
Limited (the “Company”). In addition, you have agreed to reduce your Management
Incentive Plan (“MIP”) target bonus opportunity for 2020 from 120% to 100% of
your Original Base Salary.


Although your annual base salary will be reduced during the Waiver Period and
your MIP target bonus opportunity for 2020 will be reduced, your pension
contributions will continue to be calculated based on your Original Base Salary.
In addition, if you experience a severance-qualifying termination of employment
during the Waiver Period, the MIP and salary portion of your cash severance
payment will be calculated based on your Original Base Salary. Your contractual
benefits, including your car allowance, will continue to be paid in the usual
way during the Waiver Period.


However, you agree that none of the foregoing will constitute an event giving
rise to constructive dismissal, or a Good Reason for purposes of your employment
agreement, any outstanding Syneos Health, Inc. equity award held by you or any
other agreement between you and the Company.


Other than as described in this letter, all other terms and conditions of your
service remain unchanged.
        
Please indicate your acceptance and acknowledgement of, and agreement to, the
foregoing by signing below.


Sincerely,
INC Research Holding Limited
By: /s/ Jonathan Olefson
Name: Jonathan Olefson
Its: General Counsel




© 2020 All rights reserved | Confidential | For Syneos HealthTM use
only syneoshealth.com | 1

--------------------------------------------------------------------------------



image01.jpg [image01.jpg]
IN WITNESS of which this letter agreement has been executed and delivered as a
deed on the first date written above.





EXECUTED as a Deed   /s/ Robert Parks by INC Research Holding Limited
acting by Robert Parks
in the presence of:Witness’s Signature: /s/ Sarah R. F. ParksFull NameSarah R.
Fahnestock Parks Address:[personal address]EXECUTED as a Deed/s/ Alistair
Macdonald
by Alistair Macdonald
in the presence of:Witness’s Signature:/s/ KA Macdonald Full Name:Karyn Andrea
MacdonaldAddress: [personal address]














© 2020 All rights reserved | Confidential | For Syneos HealthTM use
only syneoshealth.com | 2